In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-220 CR

____________________


JARMALL GORDON, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
Jefferson County, Texas

Trial Cause No. 86235




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Jarmall Gordon (1) pled guilty to
aggravated robbery.  On September 3, 2002, the trial court found the evidence sufficient to
find Gordon guilty, but deferred further proceedings, and placed Gordon on community
supervision for four years.  On December 17, 2007, the State filed a motion to revoke
Gordon's unadjudicated community supervision.  Gordon pled "true" to two violations of the
conditions of his community supervision.  The trial court found that Gordon violated the
conditions of his community supervision, found Gordon guilty of aggravated robbery, and
assessed punishment at twenty years of confinement.   
	Gordon's appellate counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On September 11, 2008, we granted an extension of time for appellant to file
a pro se brief.  We received no response from appellant.  We reviewed the appellate record,
and we agree with counsel's conclusion that no arguable issues support an appeal.  Therefore,
we find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (2)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on December 12, 2008
Opinion Delivered December 17, 2008
Do not publish

Before McKeithen, C.J., Kreger and Horton, JJ.
1. On the judgment, appellant's surname is spelled "Gordan." 
2. Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.